24Th OF AUGUST 2015



JEFREY D. KYLE/ CLERK

THIRD COURT OF APPEALS

P.O. BOX 12547

AUSTIN/ TEXAS 78711

PH: (512)463-1733


                             RE: COURT OF APPEALS NUMBER [03-14-00655-CR], TRIAL COURT CAUSE
                                 NUMBER [D-13-0958-SA], NOTICE OF INCOMPLETE RECORDS


DEAR CLERK/



      ON THE 7TH OF MAY 2015 AN ANDERSS BRIEF WAS FILED ON TRIAL COURT NUMBER D-13-0958-SA

IN THE COURT OF APPEALS 03-14-00655-CR. ON THE 15TH OF MAY 2015 A MOTION WAS FILED TO PRO

CEED PRO SE AND REQUEST A COPY OF THE COMPLETE TRIAL COURT RECORDS. IT WAS ON THE 2ND OF
JUNE 2015 THAT THE THIRD COURT OF APPEALS/ AUSTIN GRANTED THE REQUEST AND ORDERED TOM GREEN

COUNTY/ 391ST DISTRICT OF TEXAS, TO PROVIDE A COPY OF THOSE COMPLETE RECORDS IN ACCORDANCE

TO TEXAS RULES OF THE COURT BY THE 12TH OF JUNE 2015. THE TRIAL COURT      CLERK'S WRITTEN VER

IFICATION THAT THE REPORTER'S-RECORD AND CLERK'S RECORD WAS PROVIDED TO THE THIRD COURT OF

APPEALS ON THE 9TH OF JUNE 2015/ THEREFORE MAKING APPELLANT'S PRO SE RESPONSE DUE ON OR

BEFORE JULY 09/ 2015. ALTHOUGH APPELLANT RECORDS WERE FINALLY IN POSSESSION OF JOHN B. CONNr

ALLY UNIT/ 899 FM 632/ KENEDY/ TEXAS 78119 ON.THE 15TH OF JUNE 2015 AND SIGNED FOR BY APP
ELLANT UPON RECEIVING RECORDS FROM THE MAILROOM STAFF/ AN EXTENSION OF TIME WAS REQUESTED

TO REVIEW THE RECORDS ON THE 15TH OF JUNE 2015 ALSO. ON THE 24TH OF JUNE 2015 THE REQUEST
FOR EXTENSION OF TIME WAS GRANTED BY THE THIRD COURT OF APPEALS/ AUSTIN SETTING A DATE OF

OCTOBER 07/2015 AS THE DEADLINE FOR FILING APPELLANT'S PRO SE BRIEF. AFTER A. THOROUGH REVI

EW OF THE RECORDS IT WAS NOTICED THAT THE RECORDS WERE INCOMPLETE AND -WOULD DEFINITELY

CAUSE A DELAY ALONG WITH IMPEDE THE ABILITY TO FILE A PERFECT APPEAL.33N THE DOCKET SHEET IT

SHOWS HEARINGS HELD ON SEPTEMBER 27/ 2013/..APRIL 01/ 2014/ AND MAY 06/ 2014 IN WHICHAPPELL

ATE ENTERED INTO CONSTITUTIONAL CONVERSATIONS WITH JUDGE,& DISTRICT ATTORNEY,IN-THE.PRESENCE

OF COURT APPOINTED ATTORNEY RECORDED BY THE COURT. THOSE TRANSCRIBED RECORDS WERE NOT MADE

AVAILABLE TO APPELLATE.   IT ALSO SHOWS THAT THERE WAS NO MOTION FOR DICOVERY PROVIDED IN THE

RECORDS OR MADE AVAILABLE TO THE APPELLATE.JTHESEiARE ESSENTIAL ELEMENTS TO APPELLATE'S

REVIEW AND WOULD LIKE TO INFORM THE COURT THAT THERE WILL BE A REQUEST FOR ADDITIONAL TIME

IN THE NESHREUTURE UNTIL THESE RECORDS ARE MADE AVAILABLE.



                                                                     VERY TRULY YOURS/
                                         /receT
CC:FILE

                                                AUG 2 8 2uib
                                                                     /ma^ii^Fhi^4^
                                                                     NATHANIEL FRAZIER #1942796
                                                                     PRO SE
                                              THIRD COURT OF A-
                                          \       JEFFREY D.K •      CONNALLY UNIT

                                                                     899    FM   632
                                                                     KENEDY/TEXAS 78119
                                  CERTIFICATE OF SERVICE




        THIS IS TO CERTIFY THAT ON THE 24TH OF AUGUST 2015/ A TRUE AND CORRECT COPY OF THE

ABOVE AND FOREGOING DOCUMENTS,WAS SERVED ON JEFREY D. KYLE/ CLERK OF THE THIRD COURT OF

APPEALS/ P.O. BOX 12547/ AUSTIN/ TEXAS 78711/ BY UNITED STATES POSTAL SERVICE FIRST CLASS

MAIL.




                                                               NATHANIEL FRAZIER #1942796

                                                               PRO SE

                                                               CONNALLY   UNIT

                                                               899   FM   632

                                                               KENEDY/ TEXAS 78119




 CC: FILE
                                      24TH OF AUGUST 2015



JEFREY D. KYLE/ CLERK

THIRD.-COURTbQF APPEALS

P.O. BOX 12547

AUSTIN/.TEXAS 78711

                                                               COVER LETER



DEAR CLERK/



        ENCLOSED PLEASE FIND THAT YOU ARE IN POSSESSION OF NOTICE OF INCOMPLETE RECORDS AND
NOTICE OF NON COMPLIANCE DATED THE 24TH OF AUGUST 2015. PLEASE NOTE THAT THIS IS TO BE FILED ,
AND MADE A RECORD OF THE COURT. IF THERE ARE ANY QUESTIONS PLEASE FEEL FREE TO CONTACT ME AT
YOUR EARLIEST CONVENIENCE. THANK YOU FOR YOUR TIME AND PATIENCE.


  [ NOTE ]: ENCLOSED PLEASE FIND SELF ADDRESSED ANDTSTAMPEDTERSELOPECFOR.RETURN"OF FILED
              COPY.




                                                                        VERY TRULY YOURS/

                                                                        NATHANIEL FRAZIER
CC:   FILE
                                                                        PRO SE #1942796

                                                                        CONNALLY             UNIT

                                                                        899         FM     632

                                                                        KENEDY/ TEXAS 78119




                                                                       /"RECEIVED N
                                                                              AUG 2 8 2015
                                                                            THIRD COURT OFAPPEALS
                                                                        \      JEFFREY P. KYLE /
                                  1/
-NATHANIEL-FRAZIER          #1942796                                          SAN AftffOttXO TX MJ«
    CONNALLY      UNIT
                                                                              RIO ORANDE DIS i RSCT >•
                                                                               :^5AUS3StU5 PM-4 li
    899    FM     632
    KENEDY,     TEXAS 78119



,



                                                                                    JiBFREY         D.     KYLE,        CLERK

                                                                                    THIRD         COURT        OF     APPEALS

                                                                                    P.O.        BOX        12547

                                                                                    AUSTIN,           TEXAS         78711




***u. s . * * *
                                                                                                                                                ^
    **LEGAL**                                     VB ,'i i.d!=:•-}• :•••«!•      lll>|l|.||.l.|.Ml||l|.lll|]>H|l||l|H||l|,.,||||.||||||li|l|.
     *MAIL*             24TH OF   AUGUST   2015                                                                                                     19